Dismissed; Opinion Filed August 30, 2019.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00931-CV

                    IN THE INTEREST OF M.M.M., A MINOR CHILD

                        On Appeal from the 439th Judicial District Court
                                   Rockwall County, Texas
                              Trial Court Cause No. 1-11-1233

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                   Opinion by Justice Nowell

       By notice of appeal filed August 6, 2019, Mother challenges the trial court’s “unsupported

restraining order affecting visitation” and “all custody orders.” Because we conclude we lack

jurisdiction, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).

       As reflected in the record, the trial court signed an order in suit to modify parent-child

relationship on February 24, 2017. Four months later, Father filed another suit to modify. The

suit remains pending.

       During the thirty months the suit has been pending, the trial court has issued the following

orders: (1) on July 21, 2017, a temporary restraining order that, by subsequent agreement, expired

October 13, 2017; (2) on June 13, 2018, temporary orders concerning Mother’s summer

possession; and, (3) on August 6, 2019, temporary orders setting visitation in Rockwall and

contiguous counties and granting Mother unsupervised visitation by agreement with Father.
           Because temporary orders in family law cases are not appealable and the only final

judgment in the record was signed more than two years ago, we questioned our jurisdiction over

the appeal. See TEX. R. APP. P. 26.1 (governing deadlines for civil appeals); TEX. FAM. CODE ANN.

§ 109.002(b) (allowing appeals from final orders in suits affecting the parent-child relationship).

We directed Mother to file a letter brief addressing our concern.1 Although she complied, the letter

brief fails to demonstrate we have jurisdiction over the appeal.                                         Accordingly, because no

appealable order or judgment exists in the record, we dismiss the appeal. See TEX. R. APP. P. 26.1,

42.3(a); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (appeal may only be

taken from order authorized by statute or final judgment that disposes of all parties and claims).




                                                                         /Erin A. Nowell/
                                                                         ERIN A. NOWELL
                                                                         JUSTICE

190931F.P05




      1
        In her letter brief, Mother refers to two restraining orders, one which appears to have been issued June 3, 2016 and the other which she
asserts was issued June 29, 2017. The record, however, does not include the June 2017 restraining order or otherwise reflect an order was issued
on that day.

                                                                     –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.M.M., A                      On Appeal from the 439th Judicial District
 MINOR CHILD                                       Court, Rockwall County, Texas
                                                   Trial Court Cause No. 1-11-1233.
 No. 05-19-00931-CV                                Opinion delivered by Justice Nowell, Chief
                                                   Justice Burns and Justice Molberg
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of August, 2019.




                                             –3–